559 So.2d 613 (1990)
Lowell L. GARRETT, Appellant/Cross-Appellee,
v.
Joanna Margaret GARRETT, Appellee/Cross-Appellant.
Nos. 88-2047, 89-783.
District Court of Appeal of Florida, Third District.
February 6, 1990.
Rehearings Denied May 15, 1990.
Greene and Greene and Cynthia Greene, Miami, for appellant/cross-appellee.
Eleanor Levingston Shockett, Joe Unger, Miami, for appellee/cross-appellant.
Before BARKDULL, NESBITT and FERGUSON, JJ.
PER CURIAM.
We affirm the equitable distribution of marital assets argued against on appeal by the husband and on cross-appeal by the wife. We conclude that the trial court acted within the limits of sound discretion. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980); Rosen v. Rosen, 386 So.2d 1268 (Fla. 3d DCA 1980), review denied, 392 So.2d 1378 (Fla. 1981). We reverse the award of attorney's fees to the wife. The financial status of the wife after the award of alimony and equitable distribution of assets leaves the parties with substantially equal resources. Further, the wife's portion is liquid enough so that the wife has the ability to pay her own fees as well as costs and suit money. Seitz v. Seitz, 471 So.2d 612 (Fla. 3d DCA 1985); Arsht v. Arsht, 467 So.2d 421 (Fla. 3d DCA 1985); Cortina v. Cortina, 461 So.2d 964 (Fla. 3d *614 DCA 1984), review denied, 472 So.2d 1180 (Fla. 1985); Poppe v. Poppe, 412 So.2d 38 (Fla. 3d DCA 1982).
Affirmed in part, and reversed in part and remanded.